Citation Nr: 1825644	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-35 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an increased initial rating for a low back disability, rated as 20 percent disabling prior to August 18, 2015, and as 60 percent disabling thereafter.

2. Entitlement to a separate compensable rating for erectile dysfunction and frequent nighttime voiding associated with the service-connected low back disability.

3. Entitlement to service connection for hypertension.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Timmerman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1980 to July 1981. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In February 2018, the Veteran testified at a hearing before the undersigned. A transcript of the hearing is of record.

The issue of entitlement to a TDIU due to the service-connected low back disability has been raised by the record during the course of this appeal. See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that, in the context of an initial adjudication of a claim of entitlement to service connection or in the context of a claim for an increase "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability"). Accordingly, that issue has been added to the title page.

The issues of entitlement to service connection for hypertension, and entitlement to a separate compensable rating for erectile dysfunction and frequent nighttime voiding, associated with the service-connected low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


VETERAN'S CONTENTIONS

The Veteran's low back disability is currently rated as 20 percent disabling prior to August 18, 2015, and as 60 percent disabling thereafter.  He claims that these ratings do not accurately reflect the severity of his disability. Specifically, he claims that his spine condition causes him pain that radiates down into both legs, including his knees. He asserts that he has pain, numbness, and tingling in his legs, and that he has experienced these symptoms for as long as he can remember. He also asserts that his spine condition causes him to experience erectile dysfunction and frequent nighttime voiding, such that he has to get up to void his bladder six times per night.

The Veteran also contends that his hypertension has been aggravated by his spine condition or by the medication he takes to treat it. He asserts that his blood pressure increases during back spasms or back pain and when he is taking medication for his back problems.

Finally, the Veteran contends that his spine condition prevents him from working. He asserts that he has not been able to work since 2000 due to his back injury.


FINDINGS OF FACT

1. The Veteran was afforded VA spine examinations in May 2013 and August 2015. Range of motion testing showed forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or a combined range of motion of less than 120 degrees, when considering pain on use.  The disability has not been manifested by muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  Neither examination made a finding of ankylosis.

2. At the May 2013 VA examination, the examiner recorded forward flexion of the thoracolumbar spine to seventy-five degrees. He noted normal reflexes and muscle strength, normal response to light touch, and no radiculopathy. The examiner noted no other neurologic abnormalities. The examiner opined that the Veteran's spine disability affected his ability to work, as it prevented prolonged sitting, standing, or walking, repetitive bending, and heavy lifting.

3. At a March 2014 VA Medical Center (VAMC) appointment, the clinician noted "back pain-likely combo of muscle spasms and radiculopathy in R lumbar region." At a July 2014 VAMC appointment, the clinician noted pain with intermittent radicular symptoms into the Veteran's right lower extremity.

4. At the August 2015 VA examination, the examiner noted normal deep tendon reflexes, but decreased sensation to light touch of the lower leg, ankle, feet, and toes bilaterally. The examiner noted moderate constant pain and severe intermittent pain of the right lower extremity, and mild constant pain and moderate intermittent pain of the left lower extremity. The examiner also noted mild dysesthesias and numbness of the lower extremity bilaterally. The examiner noted involvement of the sciatic nerve, and made an impression of right moderate radiculopathy and left mild radiculopathy. The examiner opined that the Veteran's spine disability affected his ability to work, as it prevented prolonged sitting, standing, or walking, repetitive bending, and heavy lifting.

5. At a February 2018 hearing before the Board, the Veteran testified that his spine condition caused him pain that radiated down into both legs, including his knees. He testified that he had pain, numbness, and tingling in his legs, and that he had experienced these symptoms for as long as he could remember. He also testified that his spine condition caused him to experience erectile dysfunction, and that he had to get up to void his bladder six times per night. Finally, the Veteran testified that his spine condition prevented him from working. 

6. The Veteran reported at a July 2014 VAMC appointment that his disability had prevented him from working since 2000. At the February 2018 Board hearing, the Veteran testified that he had had to stop working because of his back. He testified that for two weeks he tried to work only three hours a day, but his spine disability forced him to quit.

7. The Veteran's low back disability alone precludes him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for the orthopedic manifestations of the Veteran's low back disability are not met for the period prior to August 18, 2015. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5242-5243 (2017)

2. The criteria for a separate rating of 20 percent for right lower extremity radiculopathy are met for the period prior to August 18, 2015. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).

3. The criteria for a separate rating of 20 percent for left lower extremity radiculopathy are met for the period prior to August 18, 2015. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).

4. The criteria for a rating in excess of 60 percent for the Veteran's low back disability are not met for the period since August 18, 2015. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5242-5243 (2017).

4. The criteria for a total disability rating based on individual unemployability (TDIU) have been met. 38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Spine and Associated Radiculopathy

A rating in excess of 20 percent for a disability of the spine requires either forward flexion of the thoracolumbar spine limited to thirty degrees or less, favorable ankylosis of the entire thoracolumbar spine, or intervertebral disc syndrome (IVDS) with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months. As detailed above, incapacitating episodes were not shown prior to August 18, 2015.  Therefore, a rating in excess of 20 percent is not warranted prior to that date based on incapacitating episodes. Neither is a rating higher than 20 percent warranted based on limitation of motion, as prior to August 18, 2015, forward flexion of the thoracolumbar spine measured greater than 65 degrees.

To the extent that the foregoing reflects active range of motion of the low back in weight-bearing conditions but did not include findings related to passive range of motion, or range of motion in nonweight-bearing conditions, the Board finds these deficiencies to be nonprejudicial.  Passive range of motion is the amount of motion possible when an examiner moves a body part with no assistance from the individual being evaluated.  It is usually greater than active range of motion because the integrity of the soft tissue structures does not dictate the limits of movement.  Comparisons between passive range of motion and active range of motion provide information about the amount of motion permitted by the associated joint structures (passive range of motion) relative to the individual's ability to produce motion at a joint (active range of motion).  CYNTHIA NORKIN & D. JOYCE WHITE, MEASUREMENT OF JOINT MOTION: A GUIDE TO GONIOMETRY 8-9 (2016).  

Testing the joint under weight-bearing conditions involves movement of the body against gravity.  J. Randy Jinkins, Upright, Weight-bearing, Dynamic-kinetic Magnetic Resonance Imaging of the Spine: Initial Results, 15 J. Eur. Radiol. 1815 (2005).  When evaluating range of motion of the spine, testing in weight-bearing conditions refers to testing in positions other than that of recumbency, i.e., standing.  Id.  When evaluating the effect of a spinal disability's impact on range of motion, it is preferable to test in weight-bearing conditions because testing in nonweight-bearing conditions underestimates the degree of spinal pathology.  Id. at 1823.

Here, there is no indication that the structural integrity of the vertebrae is compromised, such that passive range of motion in this case would be more limited than active.  As such, the Board concludes that the absence of findings related to passive range of motion is not prejudicial.  The Board also finds that as testing in weight-bearing conditions is more demonstrative of the degree of spinal pathology, the absence of findings related to range of motion under nonweight-bearing conditions also is not prejudicial, and that the findings of record are adequate for adjudicative purposes.

In finding that a rating higher than 20 percent is not warranted, the Board has considered the Veteran's descriptions of his back symptoms, both during medical evaluations and in correspondence he has submitted to VA.  It acknowledges that his symptoms of pain and stiffness limit his activities overall.  However, the evidence does not show that pain, weakness, fatigue, muscle spasms, or incoordination cause further functional loss that more nearly approximates forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.

Regarding the period from August 18, 2015 on, a rating in excess of 60 percent for a disability of the spine requires unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a. Because there is no evidence of ankylosis throughout the record, a rating in excess of 60 percent is not warranted.

As noted in the foregoing findings of fact and conclusions of law, the Board finds that separate ratings of 20 percent each are warranted for radiculopathy of the right and left lower extremities, for the period prior to August 18, 2015. The Board rates these neurological manifestations of the Veteran's spine disability under DC 8520, paralysis of the sciatic nerve, in accord with the findings of the August 2015 VA examiner. Under that code, a rating of 20 percent requires moderate incomplete paralysis. While the August 2015 examiner noted more severe pain in the Veteran's right lower extremity than his left, at his February 2018 Board hearing the Veteran testified that his left leg was worse. Furthermore, he testified that he had experienced radicular pain for as long as he could remember. Resolving all reasonable doubt in favor of the Veteran, the Board finds that he has experienced severe intermittent pain and moderate constant pain of both lower extremities throughout the claim period. Therefore, a rating of 20 percent for radiculopathy of the right and left lower extremities is warranted. 

Under DC 8520, a rating in excess of 20 percent requires moderately severe incomplete paralysis. Because there is no evidence of any symptoms indicating moderately severe paralysis, such as constant radiating pain; trophic changes; or moderately severe numbness, parasthesias, or dysesthesias, a rating in excess of 20 percent disability for radiculopathy of the right and left lower extremities is not warranted.

In explaining why separate 20 percent ratings for bilateral lower extremity radiculopathy are not warranted for the period since August 18, 2015, the Board notes that since August 18, 2015, the Veteran's spine condition has been rated under the rating formula for intervertebral disc syndrome (IVDS) based on incapacitating episodes, which does not allow for the assignment of separate compensable ratings for neurological manifestations. IVDS may be rated either under this formula or under the general formula for diseases and injuries of the spine, whichever method results in a higher evaluation. 38 C.F.R. § 4.71a. Here, the Veteran's spine disability is rated as 20 percent disabling prior to August 18, 2015. With the addition of a 20 percent rating for each lower extremity, the combined rating for the spine is 60 percent-precisely the same rating the Veteran currently has for the period from August 18, 2015 on. Therefore, because neither rating method results in a higher evaluation, the Board leaves undisturbed the Veteran's current 60 percent rating since August 18, 2015, and finds that separate ratings of 20 percent each for radiculopathy of the right and left lower extremities are warranted only for the period before that date.



TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of one disability that is rated at least 60 percent disabling. 38 C.F.R. § 4.16(a). As the Veteran's spine disability is currently rated at 60 percent, he has met the percentage requirement in this case. Further, with the award of separate 20 percent ratings granted herein for radiculopathy associated with the Veteran's spine condition for the period prior to the award of the single 60 percent rating, his spine will be rated at 60 percent disability for the entire claim period.

Therefore, based on the findings of the May 2013 and August 2015 VA examiners that the Veteran's spine disability impaired his ability to work, and on the Veteran's testimony that his spine disability has prevented him from working even three hours a day since 2000, a TDIU is warranted throughout the claim period.


ORDER

A rating in excess of 20 percent for the orthopedic manifestations of the low back disability is denied, for the period prior to August 18, 2015.

A separate rating of 20 percent for radiculopathy, right lower extremity, is granted for the period prior to August 18, 2015.

A separate rating of 20 percent for radiculopathy, left lower extremity, is granted for the period prior to August 18, 2015.

A rating in excess of 60 percent for hyperlordosis with mild degenerative disc disease (claimed as low back condition) is denied for the period since August 18, 2015.

A TDIU is granted for the entirety of the appeal period.

REMAND

In a May 2013 VA examination and opinion, the examiner opined that it was less likely than not that the Veteran's hypertension was incurred in or caused by an in-service injury, event, or illness. The examiner reasoned that there was no evidence that the Veteran experienced elevated blood pressure during service. Accordingly, the RO denied the Veteran's claim for service connection for lack of in-service incurrence or nexus.

However, at the February 2018 Board hearing, the Veteran claimed that his hypertension is aggravated by his service-connected spine condition and the medication he takes for it. Because there is no competent evidence of record regarding a possible relationship between the Veteran's spine condition and his hypertension, a new VA examination and opinion is necessary to clarify this issue.

In addition, the Veteran testified at the February 2018 Board hearing that his spine disability was causing him to experience erectile dysfunction and frequent nighttime voiding. Because there is no competent evidence of record regarding these disabilities as manifestations of the Veteran's service-connected spine disability, a new VA examination and opinion is necessary to clarify these issues as well.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine whether the Veteran experiences erectile dysfunction or frequent nighttime voiding associated with his service-connected spine disability.  The claims file, including a copy of this remand, must be made available to and reviewed by the clinician. 

Upon examination of the Veteran and review of the claims file, the examiner should:

a) Determine whether it is at least as likely as not (50 percent probability or more) that any erectile dysfunction the Veteran experiences was caused by his service-connected spine disability, to include as a result of the medical prescribed therefore.

b) Determine whether it is at least as likely as not that any frequent nighttime voiding the Veteran experiences was caused by his service-connected spine disability.

c) Provide an opinion as to whether it is at least as likely as not that erectile dysfunction or voiding dysfunction has been worsened beyond its normal progression (aggravated) by the service-connected low back disability, if it is determined that there is no causal relationship between these disorders and the low back disability. 

If either condition was worsened beyond its normal progression by the service-connected low back disability, please attempt to quantify the degree of aggravation beyond the baseline level that is attributable to the service-connected back disability.

2. Forward a copy of this remand to a qualified examiner for the purpose of obtaining an opinion (based on file review only) as to whether it is at least as likely as not that the Veteran's hypertension was either a) caused, or b) aggravated by his service-connected spine disability or medication prescribed therefor. Aggravation here means worsening beyond the normal progression of the Veteran's hypertension.

If the examiner determines that the Veteran's hypertension was aggravated by his service-connected spine disability or medication prescribed therefor, the examiner should estimate the degree of aggravation beyond the baseline level of the Veteran's hypertension that is caused by his spine disability or medication.

The examiner must provide a fully articulated medical rationale for his opinions, citing to peer-reviewed medical literature referenced in formulating it, if any. If the examiner finds that any opinion cannot be provided, this conclusion should also be clearly explained.

3. After completing the above actions, and any additional action deemed warranted, readjudicate the claim on appeal. If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond. Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 





of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


